Citation Nr: 1341012	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to March 1958, and from November 1961 to August 1962.  He also had service with the U.S. Army Reserve and the Wisconsin National Guard; presumably this included unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2013, the Veteran indicated he wanted to attend a Board video conference hearing at a VA clinic.  In July 2013 he attended an informal conference at the RO.  In a signed statement dated in September 2013, the Veteran withdrew his request for a video conference Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2012).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  The Board notes that the Veteran or his representative have not filed a written waiver regarding initial RO consideration of all the evidence that has been associated with the claims file since his August 2013 Supplemental Statement of the Case (SOC) was issued.  As these private medical records are duplicates, no such written waiver is needed in this case.  Thus, there is no prejudice to the Veteran in proceeding to adjudication of his claim.  See 38 C.F.R. § 20.1304(c) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if additional action is required on his part.  


FINDINGS OF FACT

1.  In June 2001, the RO denied service connection for torn cartilage, left knee (claimed as injury to left leg and knee).  The Veteran did not appeal that decision.  

2.  Evidence received since the June 2001 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2001 RO decision which denied the Veteran's claim of entitlement to service connection for torn cartilage, left knee (claimed as injury to left leg and knee), is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a); 20.1103 (2012).  

2.  Subsequent to the June 2001 RO decision, new and material evidence sufficient to reopen the claim for service connection for a left knee disorder has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 3.304(f) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and have been interpreted by the United States Court of Veterans Appeals (Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision regarding the Veteran's effort to reopen his left knee claim, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim at present without detriment to the due process rights of the Veteran.  

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a left knee disorder.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

A claim for service connection for residuals of a left knee injury was previously considered and denied by the RO in a March 1973 rating decision.  A subsequent claim for service connection for torn cartilage, left knee (claimed as injury to left leg and knee), was denied by the RO in a June 2001 rating decision.  The Veteran failed to appeal either of these denials and, therefore, they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  (The Board notes that a subsequent rating decision in November 2009 found that no new and material evidence had been submitted to reopen the claim for service connection for degenerative joint disease of the left knee; however, within 12 months of that decision the Veteran filed his current claim.  Therefore, the November 2009 decision is not considered final.)  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in June 2001 finding that there was no current evidence of treatment or diagnosis of a left knee condition.  

At the time of the June 2001 RO decision that denied service connection for torn cartilage, left knee, the evidence of record consisted of service treatment records; a VA examination dated in February 1973; VA treatment records from South Texas dated from February 2000 to April 2001; and signed written statements submitted by the Veteran.  

Service treatment records showed no preexisting left knee disorder upon entry into his second period of active duty in November 1961.  An April 1962 profile revealed that the Veteran had sprained his left knee and restrictions on weight bearing, lifting, marching, and calisthenics were advised.  His June 1962 discharge examination noted an abnormaility of the lower extremities, namely torn cartilage of the left knee.  The examiner also noted that the left knee cartilage was torn in February 1962 and had not "cleared yet."  It was noted that the Veteran still had effusion and disability.  The next day the Veteran received an orthopedic consultation.  This examiner reported that the Veteran's left knee showed no instability at that time and that there was no evidence of torn cartilage.  The examiner indicated that the Veteran's left knee was asymptomatic and that the Veteran was cleared for separation.  

The February 1973 VA examination included the Veteran's testimony about the history of his in-service knee injury and subsequent treatment.  He told the examiner that after his knee swelled in service and he was given crutches he was subsequently admitted to a hospital for three months where his knee was tapped and injected.  Examination in 1973 showed a normal left knee with a diagnosis of sprain of left knee, by history, recovered.  

The VA treatment records dated from February 2000 to April 2001 did not contain any evidence of treatment or diagnosis of a left knee disorder.  

In April 2010 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for a left knee disorder.  Since the June 2001 RO decision the following evidence has been associated with the claims file: a statement dated in September 2009 from Dr. J.B., one of the Veteran's physicians at a local VA clinic; a statement dated in August 2010 from Dr. S.T., a private provider recommending a total left knee arthroplasty; a statement dated in July 2013 from G.J.O., a private physician's assistant; private medical records dated from May 2010 to September 2010 and from March 2011 to May 2011; lay statements from the Veteran's daughter and a neighbor; VA treatment records dated from January 1988 to October 1998, from September 2000 to June 2006, and from August 2008 to May 2013; reports of VA examinations dated in November 2009 and April 2012; and written statements submitted by the Veteran and his representative.  

VA outpatient treatment records dated from September 2011 to November 2012 and found on VA's computer network also have been associated with the Veteran's Virtual VA electronic file and were considered by the RO in its May 2013 Supplemental Statement of the Case.  (While these treatment records were not associated with the paper claims file, the Board has reviewed all of the relevant and pertinent records.)  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  The evidence submitted subsequent to the June 2001 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in June 2001 as the medical evidence of record did not show any current treatment or diagnosis of a left knee disorder.  

The evidence received subsequent to the June 2001 RO decision includes private and VA treatment records and X-ray studies showing degenerative arthritis in the left knee.  The August 2010 statement from Dr. S.T. discloses a recommendation that the Veteran undergo a total left knee replacement.  Moreover, the new evidence also includes the September 2009 statement of one of the Veteran's VA physicians, Dr. J.B., who followed the Veteran for his left knee pain.  Dr. J.B. stated that the Veteran told him his left knee problems began with an injury while on active duty in 1961.  Dr. J.B. wrote that if such injury could be confirmed in a review of service records, then it was possible that the Veteran's present problems might be related to that injury and his claim should be seriously considered.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of Dr. J.B.'s medical opinion, which must be presumed credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board notes too that the RO considered that new and material evidence had been received to reopen the claim as a VA examination and medical opinion were undertaken in November 2009 and April 2012.  

In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is evidence of a current disability related to the left knee.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for a left knee disorder is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.  To this extent only, the appeal is granted.  



REMAND

Unfortunately, a remand is required for the reopened claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Service treatment records associated with the claims file do not contain any records regarding treatment of the Veteran's left knee, which he said he injured in a foxhole incident and for which he claims he was hospitalized.  As noted above, the separation examination of June 1962 noted torn cartilage of the left knee, which had "not cleared yet."  That examiner noticed effusion and disability.  An orthopedic consultation the following day, however, indicated in a one-paragraph document that the knee was asymptomatic.  

Regardless, the Board notes that the Veteran told the February 1973 VA examiner that while playing war games in service in 1961 he was tackled and injured his left knee and heard something snap.  He said that a bandage was applied in the dispensary and he was returned to barracks.  However, his knee was swollen in the morning and he returned to the dispensary where he received a pair of crutches.  Because his recovery was "delayed," the Veteran said that he was admitted to a hospital for three months where he claimed that his knee was tapped and injected.  

According to an October 1992 VA hospital admission record, the Veteran claimed prior surgery, without any complications, in 1960 for cartilage repair of the left knee.  

According to an April 2010 signed statement, the Veteran claimed that his left knee was injured during war games in approximately March 1962 when he was tackled by another soldier in a foxhole.  He stated that his knee twisted and snapped and he was taken back to the barracks where his knee began to swell.  He was then taken to the hospital at Fort Lewis, Washington, later that evening where fluid was drained off his knee and the knee was tightly bandaged.  He asserted that he also received shots to prevent infection and that he remained in the hospital for four months.  He said that during that time his knee was placed in a cast and he was checked on a daily basis.  When he finally returned to barracks he was on crutches and put on light duty.  

According to a May 2010 private medical record, the Veteran told that examiner that he was tackled in a foxhole while in service in 1961.  He said that the knee snapped and swelled up and he was given crutches before being admitted to the hospital for four months where his knee was drained.  

Despite some inconsistencies about the actual date of the left knee injury, the Veteran has consistently maintained that he was hospitalized for months while in service for treatment of his left knee.  Review of the Veteran's claims file discloses only a few service treatment records from his second period of active duty, no records from his first period of active duty, and no indication that the RO ever attempted to obtain records of his claimed hospitalization at Fort Lewis, Washington, in the winter or spring of 1962.  

The Board further notes that Dr. J.B., one of the Veteran's VA doctors, asserted in his September 2009 statement that a review of the Veteran's treatment records in service possibly might show his present left knee problems were related to that service injury.  In addition, the November 2009 VA examiner indicated that he based his negative nexus opinion largely on a review of the available service treatment records and the February 1973 VA examination.  He explained that "at this time" there was insufficient medical evidence in the file to correlate a knee injury in service to his current diagnosis.  The April 2012 VA examiner appeared to have relied on post-service VA treatment records which he stated showed a gradual onset of age-related degenerative joint disease in many joints.  

Therefore, on remand the RO/AMC should attempt to obtain all of the Veteran's service treatment records, especially those of any in-service hospitalization at Fort Lewis for treatment of his left knee in 1962.  If such records are associated with the claims file, then one of the VA examiners should be asked to clarify his medical opinion in light of the newly-submitted evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's active duty and Reserve service treatment records, in particular those pertaining to his claimed in-service hospitalization at Fort Lewis, Washington, over several months in the winter or spring of 1962 for treatment of his left knee as well as those from his first period of active duty from September 1957 to March 1958.  

The records request(s) should be addressed to the National Personnel Records Center, the service department, the U.S. Army Reserve, the Wisconsin National Guard, or any other appropriate source as necessary to obtain complete records.  These records should be associated with the claims file.  If there are no additional service treatment records available, including the requested hospital records, documentation used in making those determinations should be set forth in the claims file.  

2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.  

3.  After completion of the above, if additional service treatment records are associated with the claims file, then the RO/AMC shall forward the claims file, and a copy of this Remand, to either the November 2009 VA examiner or the April 2012 VA examiner and request that he clarify his medical opinion regarding the possible service etiology of the Veteran's current left knee disorder in light of the additional evidence.  

If neither the November 2009 nor April 2012 examiner is available, then the Veteran should be scheduled for a VA examination to determine the nature, extent, and etiology of his claimed left knee disorder.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


